DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-8, 10-25, 27, 31-33, 35 and 36 are pending.
Claims 1-3, 5-8, 10-25, 27, and 31-33 are allowed.
Claims 4, 9, 26, 28-30 and 34-36 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 
Response to Amendment/Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see page 7, paragraph 3 to page 9, paragraph 1, filed April 19, 2021, with respect to the rejection of claims 1-3, 5-8 and 10-24 under 35 
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
Applicant’s arguments, see page 9, paragraph 4 to page 10, paragraph 3, filed April 19, 2021 with respect to the rejection of claims 25, 27 and 31-33 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lu et al. (CN 101805755 A) have been fully considered and are persuasive.  The rejection of claims 25, 27 and 31-33 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lu et al. (CN 101805755 A)
has been withdrawn.
Applicant's arguments filed April 19, 2021 with respect to the rejection of claims 35 and 36 under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 101805755 A) in view of Jiazhong et al. (CN106242959B)  have been fully considered but they are not persuasive.   Nonetheless, this rejection is withdrawn, since the applicants agreed to cancel claims 35 and 36 in an examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Joshua D. Bosman on May 28, 2021.
The application has been amended as follows:  cancel claims 35 and 36.

Allowable Subject Matter
Claims 1-3, 5-8, 10-25, 27, and 31-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ROSALYND A KEYS/Primary Examiner, Art Unit 1699